Citation Nr: 1419776	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  08-03 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1947 to January 1967, including service in the Korean War.  He died in February 2006 and the appellant is his surviving spouse.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In February 2012, the Board denied the claim of service connection for the cause of the Veteran's death.  The appellant appealed the Board's February 2012 decision to the United States Court of Appeals for Veterans Claims, which in a May 2013 order, granted the parties' joint motion for remand, vacating the Board's February 2012 decision and remanding the case for compliance with the terms of the joint motion.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp 2013).


FINDING OF FACT

At the time of the Veteran's death, service connection was in effect for asthma, a pulmonary disorder affecting a vital organ, which was evaluated as 100 percent disabling.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2013).  For such a disability to constitute a contributory cause, it must contribute substantially or materially to the Veteran's death, combine to cause death, or aid or lend assistance to the production of death.  38 C.F.R. § 3.312(c).

The Veteran died in February 2006.  The death certificate lists the cause of the Veteran's death as myocardial infarction resulting from ischemic heart disease.  Dementia and hypertension are listed as significant conditions contributing to his death.  At the time of the Veteran's death, service connection was in effect for asthma, and it was rated 100 percent disabling.

Service-connected diseases involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, even when the primary cause is unrelated.  38 C.F.R. § 3.312(c)(3).  Specifically, the Board must consider whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of the disease or injury primarily causing death.  Id.  Moreover, where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.  Here, as the Veteran's service-connected asthma was 100 percent disabling, the Board assumes debilitation of the vital organ of the lungs.  

Further, it is generally reasonable to hold that a service-connected condition accelerated death where such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  As the Veteran's service-connected asthma affected the vital organ of the lungs and was rated 100 percent disabling, it is reasonable to conclude that the Veteran's service-connected asthma was itself of a progressive or debilitating nature.  Id.  Therefore, it is reasonable to hold that the service-connected asthma was of such severity as to have had a material influence in accelerating death.  Id.


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


